Case: 20-40444     Document: 00516038329         Page: 1     Date Filed: 10/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     October 1, 2021
                                  No. 20-40444
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Kennie Hines,

                                                            Plaintiff—Appellant,

                                       versus

   Sean F. Marshall,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:18-CV-344


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Kennie Hines, Texas prisoner # 1736823, appeals the summary
   judgment dismissal of his 42 U.S.C. § 1983 complaint alleging retaliation by
   Captain Sean F. Marshall. He contends that in response to his filing of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40444     Document: 00516038329          Page: 2    Date Filed: 10/01/2021




                                   No. 20-40444


   grievances, Marshall confiscated his property, instituted a disciplinary case
   against him, and twice placed him into restrictive housing. We affirm.
          As an initial matter, Hines has moved for appointment of counsel in
   this appeal. This court may appoint counsel for an indigent plaintiff on
   appeal if the plaintiff demonstrates that “exceptional circumstances”
   warrant the appointment of counsel. Akasike v. Fitzpatrick, 26 F.3d 510, 512
   (5th Cir. 1994) (per curiam); see also Cooper v. Sheriff, 929 F.2d 1078, 1084
   (5th Cir. 1991) (per curiam) (considering “the type and complexity of the
   case; the petitioner’s ability adequately to present and investigate his case;
   the presence of evidence which largely consists of conflicting testimony so as
   to require skill in presentation of evidence and in cross-examination; and the
   likelihood that appointment will benefit the petitioner, the court, and the
   defendants . . .” when deciding whether to appoint counsel (citation
   omitted)). Hines has not demonstrated that his case presents the requisite
   exceptional circumstances.
          Moving to the substance of Hines’s appeal, we review the grant of
   summary judgment de novo, applying the same standards as the district
   court. Austin v. Kroger Tex., L.P., 864 F.3d 326, 328 (5th Cir. 2017). “The
   court shall grant summary judgment if the movant shows that there is no
   genuine dispute as to any material fact and the movant is entitled to judgment
   as a matter of law.” Fed. R. Civ. P. 56(a). All facts and reasonable
   inferences must be construed in the light most favorable to the nonmovant,
   and the court must not weigh evidence or make credibility determinations.
   Deville v. Marcantel, 567 F.3d 156, 163–64 (5th Cir. 2009). However, the
   nonmovant cannot satisfy his burden with “some metaphysical doubt as to
   the material facts,” “conclusory allegations,” “unsubstantiated assertions,”
   or “only a scintilla of evidence.” Duffie v. United States, 600 F.3d 362, 371
   (5th Cir. 2010) (internal quotation marks and citation omitted).




                                         2
Case: 20-40444      Document: 00516038329           Page: 3     Date Filed: 10/01/2021




                                     No. 20-40444


          “To state a valid claim for retaliation under section 1983, a prisoner
   must allege (1) a specific constitutional right, (2) the defendant’s intent to
   retaliate against the prisoner for his or her exercise of that right, (3) a
   retaliatory adverse act, and (4) causation.” Jones v. Greninger, 188 F.3d 322,
   324–25 (5th Cir. 1999) (citation omitted). In the prison context, retaliation
   claims are “regarded with skepticism,” and a prisoner raising such a claim
   “must allege the violation of a specific constitutional right and be prepared
   to establish that but for the retaliatory motive the complained of incident . . .
   would not have occurred.” Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995)
   (internal quotation marks and citation omitted). “The inmate must produce
   direct evidence of motivation or, the more probable scenario, allege a
   chronology of events from which retaliation may plausibly be inferred.” Id.
   (internal quotation marks and citation omitted).
          Here, Hines’s complaint concerning the temporary deprivation of
   several pieces of his property and the purported confiscation of a pair of
   tennis shoes involves at most a de minimis injury insufficient to deter a person
   of ordinary firmness from further exercising his constitutional rights. See
   Morris v. Powell, 449 F.3d 682, 686 (5th Cir. 2006) (“Some acts . . . are so de
   minimis that they would not deter the ordinary person from further exercise
   of his rights. Such acts do not rise to the level of constitutional violations and
   cannot form the basis of a § 1983 claim.”).
          Further, Hines’s contention that Marshall initiated a disciplinary
   action against him in response to his grievances is belied by the fact that the
   action was predicated on Hines’s possession of a contraband watch. Hines
   has failed to put forward evidence that would show that Marshall acted with
   a retaliatory motive. See Woods, 60 F.3d at 1166.
          Finally, Hines has failed to establish a genuine issue as to causation
   with respect to his housing reassignments. The evidence shows that in the




                                           3
Case: 20-40444     Document: 00516038329          Page: 4   Date Filed: 10/01/2021




                                   No. 20-40444


   first instance, Marshall moved Hines to transient custody status to protect
   both Hines and the investigation while Marshall addressed Hines’s grievance
   that another guard engaged in sexually abusive behavior. And in the second
   instance, Marshall had no input into the state classification committee’s
   determination that Hines should be moved to administrative segregation
   because of his extensive history of possessing weapons while in prison. Hines
   has failed to point to evidence that would show that but for some retaliatory
   motive these reassignments would not have occurred. See id. Hines has only
   provided conclusory allegations and unsubstantiated assertions in support of
   his retaliation claims. See Duffie, 600 F.3d at 371. We therefore uphold the
   district court’s grant of summary judgment in favor of Marshall. See Austin,
   864 F.3d at 328; Duffie, 600 F.3d at 371; FED. R. CIV. P. 56(a).
          AFFIRMED; MOTION DENIED.




                                        4